Title: To Alexander Hamilton from Jacob Cuyler, 21 July 1799
From: Cuyler, Jacob
To: Hamilton, Alexander


          
            Sir
            Albany, July 21, 1799
          
          I have a son of about Twenty years old unprovided for, who has an inclination to be an officer in the army. Capt. Fondey of the 12th. Regt. is personally acquainted with him, has written a letter of Liet. Colonel Smith, recommanding him in strong terms for a Lieutennancy in the 12th. 1’ Regt. Govr. Jay has been so Oblideing to Assure me that he would by this mail write to the Secretary at War upon this subject. Coll: North has seen this young man if it should be necessary he would use his best endeavors to promote the appointment, without mantioning his qullifications particularly I belive they are sufficient to make him a good Officer, he writes Tobias V. Cuyler. If you Sir will please to Assist in promoting his wishes you will add to the many friendly dispositions & inclinations you have Evinced to serve me and from these considerations only, I was induced to take the tro liberty to trouble you
          With Sentiments of Respect Sir I am Your most Obd Servt
          
            Jacob Cuyler.
          
          
            Alby: July 21: 1799.
          
          Majr. Genl. Hamilton
        